Citation Nr: 1201645	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  09-04 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of receiving VA death benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant and her daughters



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1970 and from November 1972 to July 1990.  The Veteran died on August [redacted], 2007.  The Appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 decision of the RO, which denied entitlement to recognition as the Veteran's surviving spouse for purposes of receiving VA death benefits.  

Of preliminary importance, an October 2007 decision of the RO granted entitlement to service connection for the cause of death, and basic eligibility to Dependents' Educational Assistance (DEA) was established beginning on August [redacted], 2007.  

In her April 2008 Notice of Disagreement (NOD), the Appellant disagreed with the effective date for the grant of total evaluation to establish entitlement to accrued benefits and dependency and indemnity compensation (DIC) benefits.  While special wording is not required, an NOD must be in terms that can be "reasonably construed" as disagreement with a determination and a desire for appellate review.  38 C.F.R. § 20.201 (2011).  

If the agency of original jurisdiction gave notice that adjudicative determinations were made on several issues at the same time, such as in this case, the specific issues the claimant disagrees with must be identified.  Id.  

The RO issued a Statement of the Case (SOC) in December 2008 denying the status of surviving spouse for entitlement to DIC, death pension and accrued benefits.  

In light of the foregoing, the Board finds that, while the October 2007 decision granted the claim for cause of death and basic eligibility to DEA benefits, the Appellant had only perfected an appeal regarding the matter of her recognition as the surviving spouse of the Veteran for the purpose of receiving VA death pension benefits.  As such, only the issue listed on the title page is currently in appellate status.  See 38 C.F.R. § 20.200 (2011).  

In September 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing has been associated with the claims file.  

Notably, in October 2010 and November 2011, the Appellant and her representative submitted written statements directly for the Board's consideration.  The representative supplied a waiver of her right to have this evidence initially considered by the RO along with these statements.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2011).  


FINDINGS OF FACT

1.  The Veteran and the Appellant are shown to have cohabitated and held themselves out as husband and wife for about 11 years prior to their ceremonial marriage that took place on September [redacted], 2006, almost one year prior to his death on August [redacted], 2007.  

2.  The Appellant's marriage to the Veteran does not meet the requirements of 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1) for DIC that the surviving spouse have been married to the Veteran before or during his military service, or for one year or more unless children were born of the marriage, or the marriage occurred within 15 years of termination of the Veteran's military service, and common-law marriage is not recognized in the State of Connecticut.  

3.  The Appellant is found to have been unaware that common law marriage was not recognized in the state of residence for the entirety of her relationship with the Veteran.  


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse of the Veteran for the purpose of VA death benefits have been met.  38 U.S.C.A. §§ 101(3), 103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(j), 3.4, 3.50, 3.52, 3.53, 3.102, 3.205 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA) 

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

To the extent that the action taken hereinbelow is fully favorable to the Appellant, the Board finds that further discussion of the requirements of VCAA is not required at this time.  


Legal Criteria

VA death benefits, including death pension, death compensation and DIC, are payable to a Veteran's surviving spouse under certain circumstances.  38 U.S.C.A. §§ 1310, 1541(a).  As noted, the Appellant is seeking to establish herself as the surviving spouse of the deceased Veteran for VA benefits purposes.  

The Appellant has the burden to establish her status as a rightful claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).  

A "spouse" is a person of the opposite sex whose "marriage" to the Veteran meets the requirements of 38 C.F.R. § 3.1(j). 38 C.F.R. § 3.50(a).  

"Marriage" means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  

To be recognized as the Veteran's surviving spouse for the purpose of establishing entitlement to VA benefits, the appellant must be a person of the opposite sex who was the spouse of a Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse) and has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1).  

In cases involving alleged common-law marriages, there must be proof of a common law marriage for the purpose of receiving VA benefits.  Supporting evidence of common law marriage should include affidavits or certified statements of one or both of the parties of the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  

This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage, including the periods of cohabitation, places of residences, whether the parties held themselves out as husband and wife, and whether they were generally accepted as such in the communities in which they lived.  38 C.F.R. § 3.205(a).  

In determining whether a marriage is valid, the law of the place where the parties resided will be applied.  38 C.F.R. § 3.1(j).  

The State of Connecticut does not recognize common law marriages.  Connecticut General Statutes Annotated, Title 46b, Chapter 815e, Sec. 46b-22.  

However, the General Counsel has held that lack of residence in a jurisdiction recognizing a common law marriage is not necessarily a bar to establishment of a common law marriage for the surviving spouse.  VAOPGCPREC 58-91 (June 17, 1991), published at 56 Fed. Reg. 50, 151 (1991).  

This is because this legal impediment to a valid marriage may be overcome, and the marriage "deemed valid," on a showing that the Appellant was in fact unaware of the impediment, the attempted marriage took place at least one year prior to the Veteran's death, they cohabitated continually from the attempted marriage to the Veteran's death, and no other person has been established as a surviving spouse.  

Further, the U.S. Court of Appeals for the Federal Circuit in Lamour v. Peake, 544 F.3d 1317 (Fed. Cir. 2008), (citing Dedicatoria v. Brown, 8 Vet. App. 441, 444 (1995)), held that "the determination of a claimant's knowledge of a legal impediment is viewed in terms of 'what the appellant's state of mind was at the time that the invalid marriage was contracted.'"  


Analysis

The record shows that the Veteran and the Appellant were legally married on September [redacted], 2006, less than 1 year before his death on August [redacted], 2007.  

The Marriage License and Certificate of Marriage, issued by the State of Connecticut Department of Public Health, was obtained on August 11, 2006, was signed by the officiant of the ceremony on September [redacted], 2006, and was signed by the registrar on September 7, 2006.  

The Certificate of Death shows that the Veteran died of cardiopulmonary arrest due to laryngeal cancer, lists the Appellant as the "Informant," and lists the "Informant's Relationship to Decedent" as "wife."  

In September 2007 the Veteran submitted a completed VA Form 21-534, Application for Dependency and Indemnity Compensation or Death Pension by a Surviving Spouse or Child (Including Accrued Benefits and Death Compensation, Where Applicable).  With this application she submitted a copy of a check, indicating that she and the Veteran had a joint bank account.  

As noted, in September 2007, the Appellant was denied death benefits because the evidence failed to show that any of the eligibility requirements for surviving spouse status were met.  Namely, the Appellant was not married to the Veteran for one year prior to his death, had no children that were born of the marriage, or the marriage had not occurred within 15 years of termination of the Veteran's military service.  

In June 2008, the Appellant submitted a statement which indicated that she and the Veteran had met in 1996 and that, shortly thereafter, they began to cohabitate.  The Appellant reported that the Veteran asked her to marry him, but because her children were young and still grieving the loss of their father in June 1994, she said no.  She noted that she and the Veteran had lived together for 11 years and that they lived at her duplex home, with her older daughter, her boyfriend and their daughter living in the other half of the duplex.  

The Appellant indicated that, once her brother-in-law offered to purchase the house, she and the Veteran were able to obtain their own apartment and the Veteran asked her to marry him again.  She reported refusing to marry the Veteran again until he proposed a third time in August 2006.  

The Appellant reported that, approximately one month after she and the Veteran were married, he began to experience health problems and that, after the Veteran was diagnosed with cancer, she took courses to become his caregiver and did so until he died.  

In March 2009, the Appellant submitted an automotive loan application form, dated in June 2002, showing she cosigned as guarantor.  At this time, she also submitted a statement in September 2007 from Hospice Care, showing that the Appellant was the Veteran's primary caregiver.  

Additionally, the Appellant submitted a homeowner's insurance policy declaration, postmarked envelopes and copies of checks, which showed that she provided insurance for the residence where she and the Veteran resided prior to their marriage in 2004 and 2005.  

The Appellant also submitted statements from various family members and friends, including her mother, her brother and her daughters, which detailed the events of the her relationship with the Veteran.  Notably, the Appellant's mother reported that the Veteran and Appellant had been living together for many years as husband and wife.  The Appellant's daughter reported that her mother quit her job to tend to the Veteran when he was ill.  

During her September 2009 DRO hearing testimony, the Appellant and her daughters testified that she knew the Veteran and lived with him for 11 years.  She reported waiting to get married because of her young children and marrying once they were grown.  She noted that, at the time of their marriage, she had no idea of the Veteran's illness and then quit her job to become his primary caregiver.  Her daughters testified that the Veteran behaved in a fatherly way towards them.  

Various VA Forms 21-4171, Supporting Statements Regarding Marriage, submitted by the Appellant's and Veteran's friends and family show that they were considered married by those who knew them and lived their lives as if they were married, including celebrating anniversaries and that the Veteran never denied the marriage.  

Significantly, in a statement dated in September 2010, the Appellant indicated that she did not realize that common law marriage was not recognized in the State of Connecticut.  She reported that she always believed it was permissible because one of her friends was collecting benefits when her husband passed away because of common law marriage.  

The Board notes that, in October 2010, the Appellant submitted a copy of an obituary notice, dated in March 2008, from the town where she and the Veteran resided before his death, that indicated that the deceased had a common-law relationship.   

There is no evidence of record contradicting the assertions of the Appellant and her supporting affiants, and no reason to doubt their credibility with respect to the nature of her relationship with the Veteran prior to their legal marriage.  See Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

Further, the other evidence of record, including various insurance, bank and loan forms dated years prior to the Appellant's marriage to the Veteran and prior to his death, tend to support the claim.  

The weight of the evidence requires a finding that the Appellant is entitled to surviving spouse status for VA purposes.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  


ORDER

Recognition of the Appellant as the surviving spouse of the Veteran for VA purposes is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


